Citation Nr: 1738679	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1997 to October 1998 and from February 2003 to October 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Remand is required to obtain relevant service treatment records (STRs). VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (c) (2016). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. § 3.159(c)(2). Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran has stated that she has received treatment at Ireland Army Hospital in Fort Knox, Kentucky, and Womack Army Hospital in Fort Bragg, North Carolina. See September 2012 and November 2014 VA 21-4142. Additionally, at the Veteran's July 2017 hearing before the Board, the Veteran testified that she was sent to a private provider in Columbus, Indiana, for emergency psychiatric treatment while stationed at Camp Atterbury. Additionally, the Veteran's representative highlighted a line of duty report in the Veteran's military personnel records that corresponds to treatment for an episode of PTSD that the Veteran testified prevented her from deployment with her unit. July 2017 Board Hearing Transcript. These records are not in the claims file other than those provided by the Veteran, and no search has been made for these specific records other than the request for the Veteran's STRs. 

Additionally, remand is required to afford the Veteran an adequate addendum opinion. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. 
 
The Veteran was afforded a VA examination in May 2015 for her contention that she has a psychiatric disorder due to military sexual trauma (MST). The examiner diagnosed the Veteran with unspecified personality disorder and chronic PTSD, as secondary to her personality disorder. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner stated that there was no evidence found in the record to support the Veteran's claim of MST. The examiner explained that the Veteran reported feeling manipulated into the claimed assaults but did not actively resist them and that there was one encounter that occurred during service that the Veteran described "as more an account of rape." However, the examiner highlights that the Veteran had a child by the claimed perpetrator and went on to have 3 further pregnancies by this individual over the course of 5 years and that the veteran states she was manipulated into them and was never in a relationship with the individual. The examiner then suggests that this seems implausible at best. The examiner also opines that her social history as described  is intertwined with being the victim of abuse; however this pre-existed her military service and should not be considered connected to her service. Lastly, the examiner states that the reliability of the Veteran's accounts is questionable and formal testing would be helpful.  

The Board is aware that a simple lack of any records regarding the events is not, in and of itself, a basis to deny the claim. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013). Further, the VA examiner's opinion is, in pertinent part, based on the troubling rationale that the Veteran had a child with the individual and went on to have 3 further pregnancies with him. These opinions appear to be based upon the VA examiner's own personal opinions concerning sexual assault rather than a medical opinion supported by medical research and literature with regard to this issue.

Accordingly the May 2015 opinion is inadequate for adjudication purposes as to this issue and remand is required for another examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location, to request any additional service personnel records and service treatment records from her periods of service in the Army from October 1997 to October 1998 and February 2003 to October 2003. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

2. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file any outstanding records of treatment, including all treatment records from the Durham VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

3. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any additional relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

4. After any additional records are associated with the claims file, obtain an appropriate mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner is requested to provide the following opinions:

a) Identify all current psychiatric diagnoses. If PTSD and depression are not found, the examiner must address the prior diagnoses of record.

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include PTSD, had its onset in, or is otherwise related to, active service. 

The examiner must also address the following:

1) STRs indicating the Veteran was prescribed Zoloft; 2) the Veteran's lay statements regarding incidents of in-service MST; 3) September 2012 Statements from the Veteran's sister and from the Veteran's friend; and 4) the July 2017 Board Hearing Transcript.

5. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

